WEIS, Circuit Judge,
dissenting.
I begin with the premise the majority concedes, that attorney disbarment proceedings are generally subject to Younger v. Harris abstention. We so held in Gipson v. New Jersey Supreme Court, 558 F.2d 701 (3d Cir. 1977), and in this position we are in accord with four other circuits.1
*131In Gipson we stressed that the traditional power of state courts to discipline attorneys is in a field particularly suited to the principle of federal court noninterference. Because of the special relationship between state courts and the bar, incursions by federal tribunals into pending disciplinary proceedings are antagonistic to notions of comity. As Judge Mansfield wrote in Erdmann v. Stevens, 458 F.2d 1205, 1210 (2d Cir.), cert. denied, 409 U.S. 889, 93 S.Ct. 126, 34 L.Ed.2d 147 (1972):
“It requires little vision to appreciate that if a state court were subject to the supervisory intervention of a federal overseer at the threshold of the court’s initiation of a disciplinary proceeding against its own officer, the state judiciary might suffer an unfair and unnecessary blow to its integrity and effectiveness.”
Consonant with these considerations, the district court found that unless an exception to Younger was demonstrated, abstention would apply. After an evidentiary hearing failed to substantiate allegations of bad faith and harassment, the court determined that deference to the state proceeding was proper. The majority, however, finds Younger inapposite, and reverses on the theory that the District Ethics Committee proceedings do not give appellant the opportunity to adjudicate his constitutional claims. I believe this determination is contrary to Gipson, and is born of an erroneous perception of the state’s disciplinary procedures.
The Supreme Court of New Jersey appoints the members of the District Ethics Committees, R. l:20-2(a), that function as
“arms of the court . .. performing] the very important functions of receiving complaints, investigating them, holding hearings on them, and then presenting their findings to the court.
******
“[T]he filing of a complaint with one of our ethics and grievance committees is in effect a filing with the Supreme Court.”
Toft v. Ketchum, 18 N.J. 280, 284, 113 A.2d 671, 674, cert. denied, 350 U.S. 887-88, 76 S.Ct. 141, 100 L.Ed. 782 (1955). In a later opinion, In re Logan, 70 N.J. 222, 225, 358 A.2d 787, 789 (1976), the court wrote:
“These committees are agents of the Supreme Court. It is the Supreme Court which in the final analysis makes the factual findings, draws the legal conclusions, and determines the appropriate discipline.”
These cases were decided before adoption of the current disciplinary rules in 1978. The major change introduced by the new rules was the interposition of a Disciplinary Review Board between the Supreme Court and the District Ethics Committee. The addition of an intermediate review step in the disciplinary process, however, does not vary the function or status of the District Ethics Committee to any significant degree. The most substantial alteration effected by the new rules has been to delegate part of the Supreme Court’s initial review function by assigning its de novo consideration to the disciplinary board.
The District Ethics Committee’s responsibility to act as the origin for disciplinary matters remains unchanged. The current rules alter the postcommittee procedures. Instead of presenting its findings directly to the Supreme Court, as was the previous practice, the Committee now directs its recommendations to the Disciplinary Review Board. R. l:20-2(o).
New Jersey’s description of its ethics committees as “arms of the court” is not derived from their adjudicative role. Rather, the characterization stems from their preparatory and hearing duties, such as receiving complaints, conducting investigations, presiding over hearings, and recommending findings — functions explicitly entrusted to them by the court. Toft v. Ketchum, supra. The Supreme Court retains full control over the proceedings at every *132level, since it is that body that has the constitutional power to discipline attorneys in New Jersey. NJ.Const. art. 6, § 2. The ethics committees, as well as the disciplinary board, facilitate enforcement of that duty. The responsibilities of the ethics committees in this respect have not varied with the adoption of the current rules and, as before, after the preliminary work is completed, disciplinary matters ultimately are resolved by the Supreme Court.2
The New Jersey Court has held that ethics committee proceedings are judicial ones. They are not separate and apart from those of the Supreme Court. At least beginning with the filing of a complaint, the proceedings are deemed to be part of the court’s business and under its control. “From the very beginning a disciplinary proceeding is judicial in nature, initiated by filing a complaint with an ethics and grievance committee.” Toft v. Ketchum, supra 18 N.J. at 284, 113 A.2d at 674. It is a single continuous proceeding, culminating in the Supreme Court.
In Gipson v. Supreme Court of New Jersey, 416 F.Supp. 1129 (D.N.J.1976) (three-judge court), aff’d, 558 F.2d 701 (3d Cir. 1977), the court recognized that the ethics committees were agents of the state supreme court and not separate and independent bodies. In Gipson, the plaintiff had been suspended from the practice of law pending his compliance with a subpoena from the Ethics Committee. Although the New Jersey Supreme Court had made some interim rulings in the case, including the suspension order, at the time the federal injunction was sought, the matter was pending before the Ethics Committee. Nevertheless, we affirmed the three-judge court’s finding that Younger required abstention.
Similarly, in Anonymous v. Association of the Bar of New York, 515 F.2d 427 (2d Cir.), cert. denied, 423 U.S. 863, 96 S.Ct. 122, 46 L.Ed.2d 92 (1975), Younger was invoked when a hearing was in progress before a panel of a bar association grievance committee. Noting that the New York state courts had termed the activities of its ethics committees as “judicial proceedings,” the Second Circuit analogized the committee’s functions to that of a special master in the federal court. Id. at 433. In Rosenthal v. Carr, 614 F.2d 1219 (9th Cir.), cert. denied, 447 U.S. 927, 100 S.Ct. 3024, 65 L.Ed.2d 1121 (1980), an attorney sought to prevent the commencement of a hearing before a state bar committee but was rebuffed by the federal courts on Younger grounds.
The plaintiff in ACLU v. Bozardt, 539 F.2d 340 (4th Cir.), cert. denied, 429 U.S. 1022, 97 S.Ct. 639, 50 L.Ed.2d 623 (1976), attempted to enjoin the processing of a complaint by a state grievance and disciplinary board. The court found that the Board’s function was advisory only, with the final determination of any disciplinary action being the province of the state supreme court. Despite this lack of final adjudicatory power, which is the same deficiency alleged here, that case, too, held that Younger was applicable.
As these cases demonstrate, disciplinary proceedings, for Younger purposes, are not a series of discrete, unrelated segments by independent bodies.3 Therefore, an assumption that under current rules the Ethics Committee does not have the power to adjudicate a constitutional question misses the mark. Unquestionably, the New Jersey Supreme Court is empowered to adjudicate the plaintiff’s constitutional questions, and, from its ruling, an appeal to the United States Supreme Court would be available. In re Logan, supra, for example, presented a broad based attack against the disciplinary proceedings on due process grounds that the New Jersey court rejected.
*133It is also apparent that since Younger v. Harris was first announced, the Supreme Court has been firm in requiring that its holding be followed. Indeed, the reach of that decision has been expanded both as to the time it becomes applicable and to the scope of the subject matter included. For example, in Hicks v. Miranda, 422 U.S. 332, 349, 95 S.Ct. 2281, 2291, 45 L.Ed.2d 223 (1975), state criminal proceedings had not yet been instituted against the plaintiffs who sought a federal court injunction. The Court nevertheless held that when the state complaint is filed after the action in the district court has begun, but before any federal proceedings of substance have occurred, Younger applies in full force.
Here, by contrast, the Ethics Committee had already investigated the matter and served its complaint upon the plaintiff before he turned to the district court. After Hicks v. Miranda, plaintiff’s contention that the prosecutorial stage of a proceeding does not trigger Younger considerations is dubious and of little support as an analogy to the case at hand. Nor can this case be likened to Steffel v. Thompson, 415 U.S. 452, 94 S.Ct. 1209, 39 L.Ed.2d 505 (1974), since the filing of the complaint here converts the “threat” of prosecution into a concrete, pending action.
Having concluded that the proceeding before the Ethics Committee is judicial in nature, the remaining question is whether the parties are afforded an opportunity to have their federal claims adjudicated. Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977). In a recent abstention case, Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979), the Court announced the test for determining if constitutional attacks can be adjudicated in the state court. Rejecting a district court finding that some of the challenged state actions did not involve judicial proceedings, and consequently there was no pending civil litigation, the Supreme Court said, “Certainly, abstention is appropriate unless state law clearly bars the interposition of the constitutional claims.” Id. at 425-26, 99 S.Ct. at 2378.
The unquestioned opportunity to present constitutional issues to the New Jersey Supreme Court is in marked contrast to the somewhat ambiguous situation in Moore v. Sims. It cannot be said here that New Jersey law and procedure “clearly bar the interposition of the constitutional claims.” Thus, even if the majority’s approach in fragmenting the disciplinary proceedings is correct, there has been no showing that the Moore v. Sims threshold has been crossed.4
Nor am I persuaded that the Ethics Committee may not consider constitutional issues. There is no prohibition in the rules prohibiting assertion of such matters before that Committee. The attorney under investigation may set forth mitigating circumstances in his answer to the complaint, including, I am confident, asserted unconstitutionality of the disciplinary rule alleged to have been violated. Because the New Jersey procedures provide for representation by counsel and the majority of the ethics panel must be lawyers, it is a reasonable assumption that the Committee is to entertain not only factual, but legal issues as well.5 The fact that the Committee does not issue published opinions is irrelevant, since that same practice is followed in most trial courts. In any event, the powers of the Ethics Committee in this respect under the current rules are the same as those which were in effect under previous practice where we held that Younger applied. Gipson, supra.
*134I conclude that the district court properly applied Younger v. Harris in dismissing the complaint. I would therefore affirm its judgment.

. Rosenthal v. Carr, 614 F.2d 1219 (9th Cir.), cert. denied, 447 U.S. 927, 100 S.Ct. 3024, 65 L.Ed.2d 1121 (1980); ACLU v. Bozardt, 539 F.2d 340 (4th Cir.), cert. denied, 429 U.S. 1022, *13197 S.Ct. 639, 50 L.Ed.2d 623 (1976); Anonymous J. v. Bar Ass’n of Erie County, 515 F.2d 435 (2d Cir.), cert. denied, 423 U.S. 840, 96 S.Ct. 71, 46 L.Ed.2d 60 (1975); Goodrich v. Supreme Court of S. Dakota, 511 F.2d 316 (8th Cir. 1975).


. The only exception is a private reprimand, R. 1:20-4(a).


. Gibson v. Berryhill, 411 U.S. 564, 93 S.Ct. 1689, 36 L.Ed.2d 488 (1973), provides no support for the plaintiff in avoiding Younger because in that case the entity enjoined was an administrative agency, a part of the executive department of the state, not a judicial body, such as that challenged here. See Huffman v. Pursue, 420 U.S. 592, 594, 95 S.Ct. 1200, 1203, 43 L.Ed.2d 482 (1975); cf. Ohio Bureau of Employment Services v. Hodory, 431 U.S. 471, 97 S.Ct. 1898, 52 L.Ed.2d 513 (1977).


. See Comment, Defining Younger’s Adequate State Forum Requirement, 68 Geo.L.Rev. 989 (1980); 18 Duq.L.Rev. 705 (1980).


. The fact that the tribunal includes nonlawyers does not preclude recognition as a judicial body. Until adoption of amendments to its constitution in 1968, Pennsylvania permitted lay persons to function as “associate judges” in the Court of Common Pleas in certain counties. The two associate judges who sat with a legally trained judge could overrule him only on questions of fact. Murray’s Petition, 262 Pa. 188 (1918). Vermont and other states have had similar lay judges. See Note, Do All Judges Have to be Lawyers? Side Judges in Vermont: The Case of State v. Dunkerly, 3 Vt.L.Rev. 147 (1978).